DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group I, drawn to a recombinant cell expressing polypeptides capable of debranching glycogen and/or synthesizing glucose-1-phosphate, and the species of Saccharomyces cerevisiae and SEQ ID Nos: 2, 16, 20, 40, 52, 60, 78, 97, and 121, in the reply filed on March 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-28, 33, 35, 37, 39, 42, 43, and 45-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Species elections to SEQ ID NOs: 2, 16, 20, 40, 52, 60, 78, 97, and 121 and to Saccharomyces cerevisiae are acknowledged.
Election was made without traverse in the reply filed on March 30, 2022.
Claim Status
Claims 6, 10-14, 16-19, 22-23, 29-32, 34, 36, 38, 40, 41, 44, and 50 are cancelled. 
Claims 1-5, 7-9, 15, 20, 21, 24-28, 33, 35, 37, 39, 42, 43, and 45-49 are pending.
Claims 24-28, 33, 35, 37, 39, 42, 43, and 45-49 are withdrawn.
Claims 1-5, 7-9, 15, 20, and 21 are rejected.
No claims are allowed.
Priority
The instant application is a PRO of US 62/594,612, filed on December 5, 2017, and claims the benefit of priority to PCT/EP2018/083689 filed on December 5, 2018.  A certified copy of this document was received. The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of claims 1-5, 7-9, 15, 20, and 21 is December 5, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2020, and March 30, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: on page 10, section (g), line 1: “an a” should read “a”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2011153378-A1 to Blom, in view of Teste ("The Saccharomyces cerevisiaeYPR184w gene encodes the glycogen debranching enzyme". FEMS Microbiology Letters, Volume 193, Issue 1, December 2000, Pages 105–110, 2000) and Rath ("Purification and crystallization of glycogen phosphorylase from Saccharomyces cerevisiae". Journal of Molecular Biology, Volume 225, Issue 4, 20 June 1992, Pages 1027-1034, 1992), as evidenced by UniProtKB (Q06625) ("UniProtKB - Q06625 (GDE_YEAST), Glycogen debranching enzyme, Saccharomyces cerevisiae". UniProtKB/Swiss-Prot 2005) and UniProtKB (P06738) ("UniProtKB - P06738 (PHSG_YEAST), Glycogen phosphorylase, Saccharomyces cerevisiae". UniProtKB/Swiss-Prot1988).
Regarding claims 1, 2, 4, and 8, Blom teaches a recombinant host, such as a microorganism, comprising biosynthesis genes whose expression result in production of steviol. (See page 2, lines 10 and 11.)  Blom also teaches that this process begins with the use of a glycosyltransferase. (See page 72, Example 7, lines 15-17.)  Blom teaches that the host can be a microbial organism such as Saccharomyces cerevisiae.  (See page 6, lines 29 and 30.)  Blom teaches that at least one gene is a recombinant gene.  (See page 2, lines 16 and 17, and page 12, lines 6 and 7.)  Blom also teaches that Saccharomyces cerevisiae is widely used for recombinant cell production with methods known in the art.  (See page 45, lines 18-28.)
With regards to claims 1, 2, 4, and 8, Blom does not teach specific genes encoding polypeptides capable of debranching glycogen or synthesizing glucose-1-phosphate.
Pertaining to claim 1, 2, 4, and 8, Teste teaches a glycogen debranching enzyme found in Saccharomyces cerevisiae.  (See page 105, Abstract lines 1 and 2; and page 107, column 2, first full paragraph, lines 1-3.)  As evidenced by UniProtKB (Q06625), this enzyme is also described as a glycosyltransferase, such as used in Blom.  (See appendix SCORE_157, page 16, lines 48-53.  See UniProtKB (Q06625), page 1, Heading, lines 1 and 3; and page 1, Function, line 2.)  The enzyme also has 4-alpha-glucanotransferase activity.  (See page 1, Function, GO – Molecular Function, line 1.)  This sequence is a 100% match to the SEQ ID No: 157 of the application (appendix SCORE_157, Result 1), therefore meeting the claim limitation of a polypeptide capable of debranching glycogen and meeting the requirement of dependent claims 4 and 8, thereby meeting the requirement of base claim 2, and further, base claim 1.
Pertaining to claims 1, 4, and 8, Rath teaches a glycogen phosphatase found in Saccharomyces cerevisiae.  (See page 1, title; and abstract, first paragraph, first and last lines.)  As evidenced by UniProtKB (P06738), this enzyme is capable of synthesizing glucose-1-phosphate.  (See appendix SCORE_159, page 16, lines 46-51.  See UniProtKB (P06738), page 1, Heading, lines 1 and 3; page 1, Function, Catalytic Activity.)  This sequence is a 100% match to the SEQ ID No: 159 of the application (appendix SCORE_159, Result 1), therefore meeting the claim limitation of a polypeptide capable of synthesizing glucose-1-phosphate and meeting the requirement of dependent claims 4 and 8, thereby meeting the requirement of base claim 1.
Concerning claims 1, 2, 4, and 8, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of producing steviol glycosides from a recombinant host cell taught by Blom by adding the genes for a glycogen debranching enzyme taught by Teste and a glycogen phosphatase taught by Rath, using methods commonly known in the art, as taught by Blom, to the recombinant Saccharomyces cerevisiae host taught by Blom.  A method of producing steviol from a recombinant Saccharomyces cerevisiae was known in the art, and an ordinarily skilled artisan would have been capable of incorporating known enzymes to the recombinant host using known methods.  The results would have been predictable to one of ordinary skill in the art as the enzymes and methods of introducing them to a recombinant Saccharomyces cerevisiae were known in the art.
Regarding claims 9 and 15, Blom teaches that a recombinant gene is a DNA sequence added to a recipient host, and it is introduced to provide additional copies of the DNA to permit overexpression of the gene product.  (See page 20, lines 19, 21-23, and 28-30.)  Furthermore, Blom teaches preliminary experiments indicated “overexpression of the Stevia rebaudiana CDPS… gave an increase in rubusoside production relative to CEY213 that lacked the high copy CDPS-1 overexpressing plasmid." (See page 76, lines 5-8.)  Blom also teaches "the recovered composition is enriched for rebaudioside A, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F or dulcoside A relative to the steviol glycoside composition of a wild-type Stevia plant.” (See page 9, lines 31 and 32, and page 10, lines 1 and 2.)  Blom also teaches conditional activation of genes allowing for decreased function, for example "chelation of copper ions in the growth medium had a detrimental effect on growth of the yeast culture and rubusoside production was decreased proportionally."  (See page 70, lines 25 and 26.)
With respect to claim 9, Blom does not teach an exact amount of overexpression, 5% or 10% of specific genes and reaction products.
With reference to claim 15, Blom does not teach an exact amount of underexpression claimed in the application, 2.5% and 5% of specific genes and reaction products.
Pertaining to claims 9 and 15, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the method of producing steviol glycosides taught by Blom.  Blom teaches a method to produce a recombinant host cell using genes that govern the production of steviol glycosides, but not the degree of product formed by the reactions.  The reaction product amounts are considered result effective variables that can be affected by routine experimentation.  It would be obvious to one ordinarily skilled in the art to optimize the recombinant host to obtain the desired amounts of steviol glycoside reaction products, with reasonable expectation of success. The results would have been predictable to one of ordinary skill in the art as the genes encoding the relevant enzymes as well as the function of the enzymes and effects on their substrates were known at the time of invention.
Concerning claim 20, Blom teaches that the steviol glycosides can be selected from the group consisting of steviol- 13-0-glucoside, steviol- 19-O-glucoside, rubusoside, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, and dulcoside A.  (See page 6, lines 7-10.)
With regards to claim 21, Blom teaches that the host can be a microbial organism such as Saccharomyces cerevisiae.  (See page 6, lines 29 and 30.)
The invention is therefore prima facie obvious.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2011153378-A1 to Blom, in view of Teste ("The Saccharomyces cerevisiaeYPR184w gene encodes the glycogen debranching enzyme". FEMS Microbiology Letters, Volume 193, Issue 1, December 2000, Pages 105–110, 2000) and Rath ("Purification and crystallization of glycogen phosphorylase from Saccharomyces cerevisiae". Journal of Molecular Biology, Volume 225, Issue 4, 20 June 1992, Pages 1027-1034, 1992) as applied to claim 1 above, and further in view of WO200107580-A1 (WO-0107580-A1) to Andrews, WO2015184327-A1 to Koch, and EP2546336-A1 to De Bont.
The combined teachings of Blom, Teste, and Rath are outlined above.
Regarding claim 3, the prior art does not teach a gene encoding a polypeptide capable of synthesizing uridine 5’-triphosphate (UTP) from uridine diphosphate (UDP), a polypeptide capable of converting glucose-6-phosphate to glucose-1-phosphate, or a polypeptide capable of synthesizing UDP-glucose from UTP and glucose-1-phosphate.
With respect to claim 3, Andrews teaches Sequence 9, which is a 100% match to claimed SEQ ID No: 123, drawn to a Saccharomyces cerevisiae nucleoside diphosphate kinase.  (See page 22, lines 10-12.)  This meets the limitation of claim 3 for a gene encoding a polypeptide capable of synthesizing uridine 5'- triphosphate (UTP) from uridine diphosphate (UDP).  (See in the appendix SCORE_123, Result 1.)
With regards to claim 3, Koch teaches Sequence 49, which is a 100% match to claimed SEQ ID No: 2 (See appendix SCORE_002, Result 7.), drawn to a phosphorylase or a phosphoglucomutase which converts phosphorylated saccharides into isomers.  (See paragraph 00129, lines 12-17 and paragraph 0038 lines 9 and 10.)  This meets the limitation of claim 3 for a gene encoding a polypeptide capable of converting glucose-6-phosphate to glucose-1-phosphate.  
With reference to claim 3, De Bont teaches Sequence 10, which is a 100% match to claimed SEQ ID No: 121 (See appendix SCORE_121, Result 9.), drawn to a UDP-glucose pyrophosphorylase.  (See paragraph 0067.)  This sequence is found in Saccharomyces cerevisiae.  (See paragraph 0011, line 3.)  This meets the limitation of claim 3 for a gene encoding a polypeptide capable of synthesizing UDP-glucose from UTP and glucose-1-phosphate.  
Concerning claim 3, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of producing steviol glycosides from a recombinant host cell taught by Blom, Teste, and Rath, by adding the genes for a polypeptide capable of synthesizing uridine 5’-triphosphate (UTP) from uridine diphosphate (UDP) as taught by Andrews, a polypeptide capable of converting glucose-6-phosphate to glucose-1-phosphate as taught by Koch, and a polypeptide capable of synthesizing UDP-glucose from UTP and glucose-1-phosphate as taught by De Bont, using methods commonly known in the art, as taught by Blom, to the recombinant Saccharomyces cerevisiae host taught by Blom.  A method of producing steviol from a recombinant Saccharomyces cerevisiae was known in the art, and an ordinarily skilled artisan would have been capable of incorporating known enzymes to the recombinant host using known methods.  The results would have been predictable to one of ordinary skill in the art as the enzymes and methods of introducing them to a recombinant Saccharomyces cerevisiae were known in the art.
The invention is therefore prima facie obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2011153378-A1 to Blom, in view of Teste ("The Saccharomyces cerevisiaeYPR184w gene encodes the glycogen debranching enzyme". FEMS Microbiology Letters, Volume 193, Issue 1, December 2000, Pages 105–110, 2000) and Rath ("Purification and crystallization of glycogen phosphorylase from Saccharomyces cerevisiae". Journal of Molecular Biology, Volume 225, Issue 4, 20 June 1992, Pages 1027-1034, 1992) as applied to claim 1 above, and further in view of WO2016023844-A1 to Dalgaard and WO2016038095-A2 to Ambri, as evidenced by WO2016054544-A1 to Guohong.
The combined teachings of Blom, Teste, and Rath are outlined above.
With reference to claim 5, Blom teaches Sequence 1, which is a 100% match to claimed SEQ ID No: 4, drawn to a uridine diphosphate dependent glycosyltransferase (UGT) polypeptide.  (See page 11, lines 27 and 32.).  This is used in a steviol production recombinant Saccharomyces cerevisiae.  (See page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of glycosylating the steviol glycoside matching SEQ ID No: 4.  (See appendix SCORE_004, Result 3.)
Concerning claim 5, Blom teaches Sequence 3, which is a 100% match to claimed SEQ ID No: 7, drawn to a UGT85C polypeptide, which is a glycosyltransferase used in steviol production in recombinant Saccharomyces cerevisiae.  (See page 3, lines 10-12 and page 6, lines 16-18.)  This meets the limitation of a polypeptide capable of glycosylating the steviol glycoside, matching SEQ ID No: 7.  (See appendix SCORE_007, Result 3.)
Pertaining to claim 5, Blom teaches Sequence 7, which is a 100% match to claimed SEQ ID No: 9, drawn to a UGT76G polypeptide, which is a glycosyltransferase used in steviol production in recombinant Saccharomyces cerevisiae.  (See page 3, lines 10-12, and page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of glycosylation matching SEQ ID No: 9. (See appendix SCORE_009, Result 3.)
Regarding claim 5, Blom teaches Sequence 121, which is a 100% match to claimed SEQ ID No: 20, drawn to a geranylgeranyl diphosphate (GGPP) synthase, used in steviol production from recombinant Saccharomyces cerevisiae. (See page 61, table 1, line 1, and page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of synthesizing GGPP matching SEQ ID No: 20. (See appendix SCORE_020, Result 2.)
With reference to claim 5, Blom teaches Sequence 81, which is a 100% match to claimed SEQ ID No: 40, drawn to a copalyl diphosphate synthase (CDPS) enzyme used in steviol production from recombinant Saccharomyces cerevisiae. (See page 78, lines 17-19, and page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of synthesizing ent-copalyl diphosphate matching SEQ ID No: 40.  (See appendix SCORE_040, Result 3.)
With regards to claim 5, Blom teaches Sequence 138, which is a 100% match to claimed SEQ ID No: 60, drawn to a kaurene oxidase used in steviol production from recombinant Saccharomyces cerevisiae. (See page 63, table 5, line 1, and page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of synthesizing ent-kaurenoic acid matching SEQ ID No: 60.  (See appendix SCORE_060, Result 5.)
Concerning claim 5, Blom teaches Sequence 147, which is a 100% match to claimed SEQ ID No: 78, drawn to a cytochrome P450 reductase (CPR) enzyme used in steviol production from recombinant Saccharomyces cerevisiae. (See page 64, table 7, line 1, and page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of reducing cytochrome P450 complex matching SEQ ID No: 78.  (See appendix SCORE_078, Result 3.)
Regarding claim 5, the prior art does not teach polypeptides matching SEQ ID No: 16, 52 or 97.
Pertaining to claim 5, Dalgaard teaches Sequence 148, which is a 100% match to claimed SEQ ID No: 16, drawn to a EUGT11 polypeptide used in a Saccharomyces cerevisiae host.  (See paragraph 00139, page 38 line 2.  See paragraph 0021, line 1.)  This meets the limitation of a polypeptide capable of glycosylation, and EUGT11 is a uridine diphosphoglycosyltransferase as evidenced by Guohong.  (See paragraph 0013 lines 7.)  (See appendix SCORE_016, Result 8.)
Concerning claim 5, Dalgaard teaches Sequence 3, which is a 100% match to claimed SEQ ID No: 52, drawn to a kaurene synthase, associated with increased steviol glycoside production.  (See paragraph 00139 lines 1, 6, and 7, and paragraph 00162 lines 1, 2, 8.)  This enzyme is used in a Saccharomyces cerevisiae host to produce steviol glycosides.  (See paragraph 00139 lines 1, 6, and 7, and paragraph 21, line 1.)  This meets the limitation of a polypeptide capable of synthesizing ent-kaurine matching SEQ ID No: 52.  (See appendix SCORE_052, Result 10.)
Regarding claim 5, Ambri teaches Sequence 21, which is a 100% match to claimed SEQ ID No: 97, drawn to an ent-kaurenoic acid hydroxylase (KAH).  (See page 3, lines 10 and 11, and paragraph 0007 lines 4 and 5.)  This enzyme is used for steviol production in recombinant hosts including Saccharomyces cerevisiae.  (See paragraph 0024 line 1.)  This meets the limitation of a polypeptide capable of synthesizing steviol matching SEQ ID No: 97.  (See appendix SCORE_097, Result 1.)
With reference to claim 5, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of producing steviol glycosides from a recombinant host cell taught by Blom, Teste, and Rath, by adding genes matching with claimed SEQ ID Nos: 16, 52 and 97, taught by Dalgaard, Dalgaard, and Ambri, respectively, using methods commonly known in the art, as taught by Blom, to the recombinant Saccharomyces cerevisiae host taught by Blom.  A method of producing steviol from a recombinant Saccharomyces cerevisiae was known in the art, and an ordinarily skilled artisan would have been capable of incorporating known enzymes to the recombinant host using known methods.  The results would have been predictable to one of ordinary skill in the art as the enzymes and methods of introducing them to a recombinant Saccharomyces cerevisiae were known in the art.
The invention is therefore prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2011153378-A1 to Blom, in view of Teste ("The Saccharomyces cerevisiaeYPR184w gene encodes the glycogen debranching enzyme". FEMS Microbiology Letters, Volume 193, Issue 1, December 2000, Pages 105–110, 2000) and Rath ("Purification and crystallization of glycogen phosphorylase from Saccharomyces cerevisiae". Journal of Molecular Biology, Volume 225, Issue 4, 20 June 1992, Pages 1027-1034, 1992) as applied to claim 1 above, and further in view of WO200107580-A1 (WO-0107580-A1) to Andrews, WO2015184327-A1 to Koch, EP2546336-A1 to De Bont, and WO2016023844-A1 to Dalgaard, as evidenced by WO2016054544-A1 to Guohong.
The combined teachings of Blom, Teste, and Rath are outlined above.
Relating to claim 7, Blom teaches Sequence 1, which is a 100% match to claimed SEQ ID No: 4, drawn to a uridine diphosphate dependent glycosyltransferase (UGT) polypeptide.  (See page 11, lines 27 and 32.)  This is used in a steviol production recombinant Saccharomyces cerevisiae.  (See page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of glycosylating the steviol glycoside matching SEQ ID No: 4.  (See SCORE_004, Result 3.)
Concerning claim 7, Blom teaches Sequence 3, which is a 100% match to claimed SEQ ID No: 7, drawn to a UGT85C polypeptide, which is a glycosyltransferase used in steviol production in recombinant Saccharomyces cerevisiae.  (See page 3, lines 10-12 and page 6, lines 16-18.)  This meets the limitation of a polypeptide capable of glycosylating the steviol glycoside, matching SEQ ID No: 7.  (See SCORE_007, Result 3.)
With respect to claim 7, Blom teaches Sequence 7, which is a 100% match to claimed SEQ ID No: 9, drawn to a UGT76G polypeptide, which is a glycosyltransferase used in steviol production in recombinant Saccharomyces cerevisiae.  (See page 3, lines 10-12, and page 6, lines 29 and 30.)  This meets the limitation of a polypeptide capable of glycosylation matching SEQ ID No: 9.  (See SCORE_009, Result 3.)
Regarding claim 7, the prior art does not teach polypeptides matching SEQ ID No: 2, 16, 121, or 123.
With regards to claim 7, Koch teaches Sequence 49, which is a 100% match to claimed SEQ ID No: 2, drawn to a phosphorylase or a phosphoglucomutase which converts phosphorylated saccharides into isomers.  (See paragraph 00129, lines 12-17 and paragraph 0038 lines 9 and 10.)  This meets the limitation of a gene encoding a polypeptide capable of converting glucose-6-phosphate to glucose-1-phosphate.  (See SCORE_002, Result 7.)
Concerning claim 7, Dalgaard teaches Sequence 148, which is a 100% match to claimed SEQ ID No: 16, drawn to a EUGT11 polypeptide used in a Saccharomyces cerevisiae host.  (See paragraph 00139, page 38 line 2.  See paragraph 0021, line 1.)  This meets the limitation of a polypeptide capable of glycosylation, and EUGT11 is a uridine diphosphoglycosyltransferase as evidenced by Guohong.  (See paragraph 0013 lines 7.)  (See SCORE_016, Result 8).
With reference to claim 7, De Bont teaches Sequence 10, which is a 100% match to claimed SEQ ID No: 121, drawn to a UDP-glucose pyrophosphorylase.  (See paragraph 0067.)  This sequence is found in Saccharomyces cerevisiae.  (See paragraph 0011, line 3.)  This meets the limitation of a gene encoding a polypeptide capable of synthesizing UDP-glucose from UTP and glucose-1-phosphate.  (See SCORE_121, Result 9.)
With respect to claim 7, Andrews teaches Sequence 9, which is a 100% match to claimed SEQ ID No: 123, drawn to a Saccharomyces cerevisiae nucleoside diphosphate kinase.  (See page 22, lines 10-12.)  This meets the limitation of a gene encoding a polypeptide capable of synthesizing uridine 5'- triphosphate (UTP) from uridine diphosphate (UDP).  (See SCORE_123, Result 1.)
Pertaining to claim 7, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of producing steviol glycosides from a recombinant host cell taught by Blom, Teste, and Rath, by adding the genes matching with claimed SEQ ID Nos: 2, 16, 121, and 123, taught by Koch, Dalgaard, De Bont, and Andrews, respectively, using methods commonly known in the art, as taught by Blom, to the recombinant Saccharomyces cerevisiae host taught by Blom.  A method of producing steviol from a recombinant Saccharomyces cerevisiae was known in the art, and an ordinarily skilled artisan would have been capable of incorporating known enzymes to the recombinant host using known methods.  The results would have been predictable to one of ordinary skill in the art as the enzymes and methods of introducing them to a recombinant Saccharomyces cerevisiae were known in the art.
The invention is therefore prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M./Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657